DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument in the Remarks,  Gisquet in [44] discloses there is a first palette predictor always existing in palette predictor initializer to predict palette components, so the palette predictor initializer is the first initial predictor palette as claimed, and Gisquet in Figs.14, [327] discloses the SPS or PPS defines the palette predictor initializer, since the entries of SPS or PPS comprises nothing but predictor initializers, SPS or PPS is the claimed predictor palette initializer, in that the flag “palette_predictor_initializer_present_flag” for presence of the palette predictor initializer, indicates whether or not the first palette predictor included, also in [144], Gisquet teaches determining the entries or flag in SPS or PPS by parsing the predictor palette initializer entries. In Fig.10, [14], [44], [227]-[228], Gisquet discloses “determining a palette predictor initializer, wherein the first palette predictor used for the next recursive encoding loop is the palette predictor obtained at the end of the previous recursive encoding loop,” that means after being determined, or the “palette_predictor_initializer_present_flag”, as the first flag is present, the first palette predictor would be used for next encoding procedure, such as for encoding next coding unit (CU) or next block, the second CU or second block, then if the palette_share_flag, as the claimed second flag, is present, the next predictor in next CU would be copied from the first predictor, meaning the first palette predictor is reused for third, fourth and fifth, at least as a second initial predictor palette and a third initial predictor . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 12, 13, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180077411 A1 GISQUET; Christophe et al. (hereafter Gisquet).
Regarding claim 1, Gisquet discloses palette coding method (i.e.Fig.1), comprising: determining, based on a first flag, whether a first initial predictor palette is signaled in a predictor palette initializer (i.e.Fig.12, [44], [144], [327], wherein because there is a first palette predictor always existing in palette predictor initializer to predict palette components, the palette predictor initializer is the first initial predictor palette as claimed, and since the entries of SPS or PPS comprises nothing but predictor initializers, SPS or PPS is the claimed predictor palette initializer, in that the flag “palette_predictor_initializer_present_flag” for presence of the palette predictor initializer, indicates whether or not the first palette predictor included, also determining the entries or flag in SPS or PPS is conducted by parsing the predictor palette 
Regarding claims 5, 18, Gisquet discloses The method of claim 1, further comprising: in response to the first initial predictor palette being signaled in the predictor palette initializer, determining a bit depth for predictor palette entries of the first initial predictor palette (i.e.[350]-[354]).
Regarding claims 7, 20, Gisquet discloses The method of claim 1, wherein the first initial predictor palette is a joint predictor palette for coding luma components and chroma, components of a coding tree unit (CTU), the second initial predictor palette is used for coding luma components of the CTU, and the third initial predictor palette is used for coding chroma components of the CTU (i.e.Fig.15, [354]).
Regarding claim 12, Gisquet discloses The method of claim 1, further comprising: determining whether a condition for triggering predictor palette initialization is met; and in response to a determination that the condition is met, setting a predictor palette for a coding unit based on the predictor palette initializer (i.e.[279]).
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, 11, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisquet, and further in view of US 20170078683 A1 Seregin; Vadim et al. (hereafter Seregin).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the palette coding method disclosed by Gisquet to include the teaching of Seregin, in order to improve the overall coding efficiency of palette mode coding, as identified by Seregin (i.e.[28]). 
Regarding claims 3, 16, Seregin teaches The method of claim 1, further comprising: determining, based on the first flag, whether the second flag is signaled in the predictor palette initializer (i.e.[170]-[171]).
Regarding claims 4, 17, Seregin teaches The method of claim 1, further comprising: determining, based on a third flag, whether the second initial predictor palette is signaled in the predictor palette initializer; or determining, based on a fourth flag, whether the third initial predictor palette is signaled in the predictor palette initializer (i.e.[32], [169], wherein pps_palette_predictor_initializer_present_flag is the third flag).
Regarding claims 6, 19, Seregin teaches The method of claim 1, further comprising: in response to the second initial predictor palette and the third initial predictor palette being signaled in the predictor palette initializer, determining a bit depth for predictor palette entries of the second or third initial predictor palette (i.e.[32], [146]-[147]).

Regarding claim 14, see the rejection for claim 2,
Regarding claim 15, see the rejection for claim 2.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisquet, in view of Seregin, and further in view of US 20150312573 A1 Bugdayci; Done et al. (hereafter Bugdayci).
Regarding claim 8, Bugdayci teaches The method of claim 1, further comprising: accessing the predictor palette initializer from an adaption parameter set (APS) (i.e.[14]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Gisquet, Seregin and Bugdayci before him/her, to modify palette coding method disclosed by Gisquet to include the solutions in the same field of endeavor of Seregin and Bugdayci, in order to improve the overall coding efficiency of palette mode coding, as identified by Seregin (i.e.[28]), and provide a scalable and high fidelity coding, as identified by Bugdayci (i.e.[1]).
Regarding claim 9, Bugdayci teaches The method of claim 8, further comprising: determining, based on a type of the APS, whether to access the predictor palette initializer from the APS (i.e.[38], [102]).
Regarding claim 10, Bugdayci teaches The method of claim 8, further comprising: determining, based on a picture header, an identity (ID) of the APS; and accessing the APS based on the ID (i.e.[88]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/               Primary Examiner, Art Unit 2487